on   2/24/2015         12:33:32   PM


                                                                               OFFICE                  OF      STAN               STANART                                             FILED IN
                                                                             COUNTY             CLERK,          HARRIS               COUNTY,                 TEXAS             1st COURT OF APPEALS
                                                                                          CIVIL        COURTS              DEPARTMENT                                              HOUSTON, TEXAS
                                                                                                                                                                               2/24/2015 12:36:36 PM
    February             24,      2015
                                                                                                                                                                               CHRISTOPHER A. PRINE
                                                                                                                                                                                        Clerk
           Court         of Appeals
    301      Fann1n
    Houston,             Texas           77002LETTER




                                                                                                               OF    ASSIGNMENT


    Trial      Court           Docket           Number:         1058337
    Trial      Court           Number:            Three     (3)


    Style:
      ANDREA                      FELIX                                                                             VS.                                           OF
     APPELLANT(S)                                                                                                                 APPELLEE(S)


    Judge:          LINDA                 STOREY
I

      Appellant(s)                   Attorney:                                                                                   Appellee(s)                Attorney:
                         Felix,          Pro      Se                                                                             Gary         L.      Murphree,                No.     14692500
      8750         Point          Park         Drive      No.     1311                                                           6363         Woodway,                 Suite         1000
      Houston,               Texas             77095                                                                             Houston,              Texas           77057
      Phone:             N/A                                                                                                     Phone:            (713)          590-9645
     Fax:          N/A                                                                                                           Fax:         (713)        590-9602
     E-Mail:               N/A                                                                                                   E-Mail:              gmurphree@ewingjones.com




    Andrea          Felix,         appellant,                     a                of Appeal      on                       23,     2015                     the     Final                         that   was            on
    February             17,      2015.




    The      Clerk’s            Record           is due    to your        office     on   or before         April    20,    2015.




    /S/Joshua              Alegria
                    Alegria
    Deputy          Clerk
    P.O.      Box          1525
    Houston,             TX        77251-1525
    (713)       755-64211>.o.




                                                                                          Box   1525   I               TX        77251-1525        I     (713)      755-6421


                                                                                                                                                                                                          1    1




                                                                                                                                                                                                                              1
                                                         1058337



                                            Notice of Appeal




VILLAGES
      OFCOPPERFIELD                                                         INTHECOUNTY
                                                                                      CIVIL
                                                                                          COURT
      VS                                                                    ATLAWJUSTICECOURTNo. 3

ANDREAFELIX                                                                 PCT.#5-2



Re: Cause No.EV52C0359729 Villages of Copperfield VS Andrea Felix

I,the defendant Andrea Felix,in the cause no. listed above, respectfully request and appeal to my case
under the cause number listed above EV52CO359729, On February 17, 2015, the court ruled in favor of
the Plaintiff, Villages of Copperfield, and I was unable to attend due to illness. I was informed that
Villages of Copperfield        a Writ of Possession on February 17, 2015, and I am asking the court to
please consider my case for an appea|..




Thanks in advance for your time and consideration   on this matter.Sincerely,Andrea




                                                                                  8750PointParkDr#1311
                                                                                      Houston, Texas 77095
                 .(832)515—1702




                                                                                                             2
                                   ··       NO. 1058337
    VILLAGES
          OFCOPPERFIELD                              §        INTHECOUNTY
                                                                        CIVIL
                                                                            COURT
    vs.                                                       ATLAW
                                                                  NUMBER
                                                                      No.
    ANDREA
         FELIX                                                HARRIS
                                                                  COUNTY,
                                                                       TEXAS

                                        FINAL
                                            JUDGMENT
           On              17, 2015, this case was called for trial.     Plaintiff is Villages of
    Copperfield, Defendant is Andrea Felix, and the surety is Gerald Lowery. Plaintiff

    appeared through its representative     and through its           and announced    ready for
    trial. Defendant appeared and announced ready for trial/failed to appear.         The surety
    appeared/failed to appear.

           All matters in controversy, legal and factual, were thereafter                 to the
    Court for its determination.   The Court heard the evidence and argument of counsel and

    found that Plaintiff is entitled to possession   of the premises in question, to a judgment

    against Defendant for rent owed under the lease in the amount of                         for
    attorney’s.fees through trial in the amount of $1,300.00, for additional attorney’s fees in
.
    the amount of $7,500.00 in the event of an appeal to the Court of Appeals provided that

    Plaintiffultimately prevails, and for costs. The Court found that Plaintiffis also entitled

    to a judgment against the surety jointly and severally with Defendant for the first

    $2,158.00 of the judgment.

           The Court hereby RENDERSjudgment for Plaintiff.

           The Court ORDERS that Plaintiff is awarded possession of the premises

    commonly known as 8750 Point Park Dr. #1311, Houston, Harris County, Texas 77095

    (hereinafter called the "Premises").




                                                                                                    3
       The
                 Court ORDERS that Andrea Felix and all other occupants immediately

vacateandsurrenderpossessionofthePremises.
       The Court ORDERS that Plaintiff recover from Defendant Andrea Felix the
                                                                               sum
             ,
of                 with postjudgment interest from the date of this judgment at the annual

rate of 5%, and against the surety Gerald Lowery, jointly and severally with Defendant,

for$2,158.00
           ofthatamount.
       The Court ORDERS that Plaintiff recover from Defendant Andrea Felix attorney’s

fees
   asfollows:
       (a)        $1,300.00 for legal           rendered in the preparation and trial of this

case;(b)

                  $7,500.00 for legal            if this case   is appealed   to the Court of
Appeals and Plaintiff is the prevailing party in the Court of Appeals; and

       (c)        postjudgment interest on the attorney’s fees from the date of this judgment

at the annual rate of 5%.

       The Court ORDERSthat Plaintiffrecover all costs from DefendantAndrea Felix
with postjudgment interest from the date of this judgment at the annual rate of 5%.

       The Court ORDERS that Plaintiffhave a writ of possession and all other
                                                                              process
necessary        to enforce this judgment, and a writ of possession              shall issue
on

       Any supersedeas       bond shall be in the amount of $                   which may be
satisfied only by deposit of cash or cashier’s check or by filing a bond with corporate
                                                                             a
surety duly authorized to do business in the State of Texas.




                                                                                                4
            Th`
             IS        is   p s ofall   andall          and-




                                 JUDGEPRESIDING




                                           the     of
                                             tobe
                                        reproductlon                 carbonor
                                              copy,           etc. All
                                        addltlone and   were present the tln.e
                                                        and recorded.




P:\CLIENT         OF




                                                                                 5